Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 10-12, 14-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. US 2014/0265957 A1 in view of Sakaguchi et al. JP2008/238946. 

Regarding claim 1, Hu et al. teach, A method of calculating a correction factor for an electric motor (see abstract and motor M, figure 3) , the method comprising: obtaining at least one electric motor parameter of the electric motor (see paragraph 13);  calculating the correction factor for the electric motor of a heating, ventilating, and air conditioning (HVAC) system based on the at least one electric motor parameter (see paragraphs 8 and 13 where torque correction is disclosed for a motor in a HVAC unit) 
Hu et al. is silent on specifically teaching: wherein the calculating the correction factor comprises: determining an amount of electromagnetic torque produced by the electric motor; determining an amount of torque loss acting against the electric motor and programming a motor controller associated with the electric motor with the correction factor.
Sakaguchi et al. teach: wherein the calculating the correction factor comprises: determining an amount of electromagnetic torque produced by the electric motor (see steering torque sensor 16, figure 4; paragraph 31); determining an amount of torque loss acting against the electric motor (friction torque Tf, figure 4; paragraph 34); and programming a motor controller associated with the electric motor with the correction factor (see paragraphs 38-40 and figure 4, where it is implicitly depicted the programming of the motor controller with the correction factor).
In view of Sakaguchi et al.’s teachings, It would’ve been obvious to one with the ordinary skills in the art, before the effective filing date of the invention, with the apparatus as taught by Hu et al. to include; wherein the calculating the correction factor comprises: determining an amount of electromagnetic torque produced by the electric motor; determining an amount of torque loss acting against the electric motor and programming a motor controller associated with the electric motor with the correction factor, for the purpose of improving the motor control system. 
Regarding claim 2, Sakaguchi et al. teach, the method of claim 1, wherein the obtaining comprises scanning a label associated with the electric motor with a scanner, the label comprising the at least one electric motor parameter (see paragraphs 38-40 and figure 4).
Regarding claims 3 and 15, Sakaguchi et al. teach, the method of claim 1, wherein the at least one electric motor parameter comprises at least one of the following: a resistance of the electric motor, a back EMF of the electric motor (see paragraph 39, where the induced voltage is measured), and a no load input power of the electric motor.
Regarding claim 4, Sakaguchi et al. teach, the method of claim 3, wherein the back EMF of the electric motor is measured at multiple speeds (as seen in figure 4a and paragraph 39 the induced voltage is continuously measured therefore implying that it is measured in multiple speeds).
Regarding claims 5 and 16, Sakaguchi et al. teach, the method of claim 1, wherein the determining the amount of torque loss comprises determining an amount of friction torque acting against the electric motor (see Tf, figure 4).
Regarding claims 6 and 17, Sakaguchi et al. teach, the method of claim 1, wherein the determining the amount of torque loss comprises determining an amount of back EMF acting against the electric motor (see paragraph 39, where the induced voltage is measured).
Regarding claim 10, Sakaguchi et al. teach, the method of claim 1, wherein the calculating the correction factor comprises determining at least one of a rotor flux of the electric motor, a friction torque slope of the electric motor, a friction torque bias of the electric motor (see Tf, figure 4), a saturation starting point torque level of the electric motor, a saturation torque slope of the electric motor, and a torque scaling factor of the electric motor.
Regarding claim 11, Sakaguchi et al. teach, the method of claim 1, wherein the calculating the correction factor comprises determining an expected torque output by the electric motor (see Td determined by the torque sensor 16, figure 2).
Regarding claims 12 and 20, Sakaguchi et al. teach, the method of claim 11, wherein the correction factor is a reference current (See If, figure 2 paragraph 34) that aligns the expected torque output of the electric motor with a desired torque output of the electric motor.
Regarding claim 14, Hu et al. teach, A method of calculating a correction factor for an electric motor (see abstract and motor M, figure 3) , the method comprising: obtaining at least one electric motor parameter of the electric motor (see paragraph 13);  calculating the correction factor for the electric motor of a heating, ventilating, and air conditioning (HVAC) system based on the at least one electric motor parameter (see paragraphs 8 and 13 where torque correction is disclosed for a motor in a HVAC unit).
Hu et al. is silent on specifically teaching: scanning a label associated with the electric motor to obtain at least one electric motor parameter of the electric motor; wherein the calculating the correction factor comprises: determining an amount of electromagnetic torque produced by the electric motor; determining an amount of torque loss acting against the electric motor; and programming a motor controller associated with the electric motor with the correction factor.
Sakaguchi et al. teach: scanning a label (see paragraphs 38-40 and figure 4) associated with the electric motor to obtain at least one electric motor parameter of the electric motor (parameters stored in the bar code as seen in recording paper 41, figure 4; i.e “K” parameter; see paragraphs 38-40); wherein the calculating the correction factor comprises: determining an amount of electromagnetic torque produced by the electric motor (see steering torque sensor 16, figure 4; paragraph 31); determining an amount of torque loss acting against the electric motor (friction torque Tf, figure 4; paragraph 34); and programming a motor controller associated with the electric motor with the correction factor (see paragraphs 38-40 and figure 4, where it is implicitly depicted the programming of the motor controller with the correction factor).
In view of Sakaguchi et al.’s teachings, It would’ve been obvious to one with the ordinary skills in the art, before the effective filing date of the invention, with the apparatus as taught by Hu et al. to include; scanning a label associated with the electric motor to obtain at least one electric motor parameter of the electric motor; wherein the calculating the correction factor comprises: determining an amount of electromagnetic torque produced by the electric motor; determining an amount of torque loss acting against the electric motor; and programming a motor controller associated with the electric motor with the correction factor, for the purpose of improving the motor control system. 

Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. US 2014/0265957 A1 in view of Sakaguchi et al. JP2008/238946 and further in view of Kawanishi et al. US publication no.: 2017/0264231 A1. 


Regarding claims 7 and 18, Hu et al. as modified is silent on specifically teaching, the method of claim 1, wherein the determining the amount of torque loss comprises determining an amount of windage torque acting against the electric motor.
       Du teaches: wherein the determining the amount of torque loss comprises determining an amount of windage torque acting against the electric motor (see paragraph 16).
In view of Du’s teachings, it would’ve been obvious to one with the ordinary skills in the art, before the effective filing date of the invention, with the apparatus as taught by Hu et al. as modified. to include; wherein the determining the amount of torque loss comprises determining an amount of windage torque acting against the electric motor, for the purpose of improving the control of the motor.
Claims 8-9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. US 2014/0265957 A1 in view of Sakaguchi et al. JP2008/238946 and further in view of Kawanishi et al. US publication no.: 2017/0264231 A1. 

Regarding claims 8 and 19, Hu eta l. as modified is silent on specifically teaching, The method of claim 1, wherein the calculating the correction factor comprises scaling up the correction factor when a torque output of the electric motor exceeds a saturation starting point torque level of the electric motor.
Kawanishi et al. teach: wherein the calculating the correction factor comprises scaling up the correction factor when a torque output of the electric motor exceeds a saturation starting point torque level of the electric motor (see paragraph 8, 32 and 55-57).
In view of Kawanishi et al.’s teachings, it would’ve been obvious to one with the ordinary skills in the art, before the effective filing date of the invention, with the apparatus as taught by Hu et al. as modified to include; wherein the calculating the correction factor comprises scaling up the correction factor when a torque output of the electric motor exceeds a saturation starting point torque level of the electric motor, for the purpose of improving the control of the motor.
Regarding claim 9, Hu et al. as modified is silent on specifically teaching, the method of claim 8, wherein the saturation starting point torque level of the electric motor is 60% of a maximum torque output by the electric motor.
However, based on the teachings as seen in paragraphs 32 and 55-57 of Kawanishi et al., it would’ve been obvious to one with the ordinary skills in the art, before the effective filing date of the invention, to include; wherein the saturation starting point torque level of the electric motor is 60% of a maximum torque output by the electric motor, as it merely requires configuration skills based on trial and error. 
Claims 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. US 2014/0265957 A1 in view of  Sakaguchi et al. JP2008/238946  and further in view of Kobayashi et a. US publication no.: 2013/0088179 A1
Regarding claim 13, Hu et al. As modified is silent on specifically teaching, the method of claim 1, wherein the calculating the correction factor comprises determining a resistor value variation of the electric motor.
Kobayashi et al. teach: wherein the calculating the correction factor comprises determining a resistor value variation of the electric motor (see paragraphs 154-162 and figure 20).
In view of Kobayashi et al.’s teachings, it would’ve been obvious to one with the ordinary skills in the art, before the effective filing date of the invention, with the apparatus as taught by Hu et al. to include; wherein the calculating the correction factor comprises determining a resistor value variation of the electric motor, for the purpose of improving the control of the motor.
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOHEB S IMTIAZ whose telephone number is (571)272-4308. The examiner can normally be reached 11am-730pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZOHEB S IMTIAZ/Examiner, Art Unit 2846